Citation Nr: 0842782	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The Board remanded these claims for 
further development in March 2008.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein.  

2.  The veteran's tinnitus first manifested many years after 
service and is not shown to be related to his service or to 
any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing loss was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

2.  The veteran's current tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

The veteran alleges that he was exposed to acoustic trauma as 
the result of direct combat with the enemy or participation 
in combat, which led to hearing loss and tinnitus.  The 
veteran's service personnel records list his military 
occupational specialty (MOS) as light weapons infantryman.  
He received the National Defense Service Medal, the Vietnam 
Service Medal with Two Bronze Service Stars, and the Vietnam 
Campaign Medal with 60 Device during his period of service.  
These awards indicate service but do not denote combat.  
However, noise exposure would be consistent with the 
veteran's MOS as a light weapons infantryman.  While the 
veteran's military duties show that he was likely exposed to 
noise in service, in order to establish service connection, 
there still needs to be a medical nexus linking his current 
disabilities to the in-service noise exposure.

Service medical records are negative for any complaints or 
treatment for bilateral hearing loss or tinnitus.  On 
separation examination in January 1971, the veteran made no 
complaints regarding his ears, and his audiometric 
examination results were recorded as 0 at 500 Hertz, 0 at 
1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz, and 0 at 4000 
Hertz for the bilateral ears.

Service connection may not be established for disability due 
to impaired hearing unless the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The veteran's hearing was found to be 
within normal limits on separation, no tinnitus was diagnosed 
on separation, and there were no recorded complaints of 
hearing loss or tinnitus during approximately two years of 
service.  Therefore, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in these cases.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection of his 
bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303(b).  

The first post-service evidence of hearing loss and tinnitus 
is a February 2005 VA medical report where the veteran was 
found to have periodic tinnitus, and his audiometric 
examination results were recorded as 15 at 500 Hertz, 20 at 
1000 Hertz, 25 at 2000 Hertz, 50 at 3000 Hertz, and 45 at 
4000 Hertz for the right ear, and as 15 at 500 Hertz, 15 at 
1000 Hertz, 25 at 2000 Hertz, 40 at 3000 Hertz, and 40 at 
4000 Hertz for the left ear.  The veteran's examination 
results are considered to be bilateral hearing loss for VA 
disability purposes.  38 C.F.R. § 3.385.      

On VA examination in May 2008, the examiner reviewed the 
entire claims file and noted that the veteran was an 
infantryman during service and worked as an auto mechanic and 
in sales of car parts after service.  The examiner also noted 
that the veteran reported hunting and sprint car racing as 
his recreational activities and that he claimed to wear ear 
protection during those activities.  The veteran complained 
that he had started suffering from constant bilateral 
tinnitus "years ago" but did not provide a specific time 
frame.  The veteran's audiometric examination results were 
recorded as 5 at 500 Hertz, 15 at 1000 Hertz, 15 at 2000 
Hertz, 30 at 3000 Hertz, and 30 at 4000 Hertz for the right 
ear, and as 10 at 500 Hertz, 20 at 1000 Hertz, 20 at 2000 
Hertz, 30 at 3000 Hertz, and 50 at 4000 Hertz for the left 
ear.  Speech recognition scores using the Maryland CNC Test 
were 96 percent for the right ear and 100 percent for the 
left ear.  The examiner diagnosed the veteran with normal to 
mild sensorineural hearing loss in the right ear, normal to 
moderate sensorineural hearing loss in the left ear, and 
tinnitus.  The examiner opined that the veteran's hearing 
loss and tinnitus were not caused by or a result of acoustic 
trauma in the military.  The examiner explained that although 
the veteran's MOS likely exposed him to excessive noise, the 
medical evidence did not indicate that had negatively 
impacted his hearing.  The examiner noted that there had been 
no reported evidence of hearing loss or tinnitus in the 
service medical records and that the veteran's hearing had 
been normal upon separation.  The examiner further stated 
that he had been unable to place the onset of the veteran's 
tinnitus in the same time frame as the veteran's military 
noise exposure.  The examiner concluded that the veteran's 
post-service occupation of auto mechanic and post-service 
recreational activities of hunting and sprint car racing 
explained his current degrees of hearing loss and tinnitus.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2008 VA medical opinion is 
probative and persuasive based on the examiner's 
comprehensive review of the claims file, thorough and 
detailed examination of the veteran, and adequate rationale 
for the opinion.  In addition, there are no contrary 
competent medical opinions of record.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the evidence does not support a finding of any 
medical nexus between military service and the veteran's 
bilateral hearing loss and tinnitus.  Thus, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  In addition, because the veteran was not 
diagnosed with sensorineural hearing loss or tinnitus within 
one year after discharge from service, presumptive service 
connection for bilateral hearing loss and tinnitus is not 
warranted.    

The first post-service evidence of the veteran's hearing loss 
and tinnitus is in February 2005, approximately 34 years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran contends that his current bilateral hearing loss 
and tinnitus are related to his active service.  However, as 
a layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's bilateral hearing loss and tinnitus began many 
years after service and were not caused by any incident of 
service.  The Board concludes that the hearing loss and 
tinnitus were not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claims for 
service connection, the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in January 2005; and a statement of the case in 
September 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


